IN THE SUPREME COURT OF THE STATE OF NEVADA


                DEUTSCHE BANK NATIONAL TRUST                           No. 67391
                COMPANY, AS TRUSTEE UNDER
                POOLING AND SERVICING
                AGREEMENT DATED AS OF APRIL 1,
                2007 SECURITIZED ASSET BACKED
                RECEIVABLES LLC TRUST 2007-BR2                               FILED
                (INCORRECTLY NAMED AS DEUTSCHE
                                                                             MAY 1 0 2016
                BANK NATIONAL TRUST COMPANY),
                                                                            TRACE K. UNDEMAN
                Appellant,                                               CLERK OF SUPREME COURT

                vs.                                                     BY
                                                                              DEPUTY CLERK
                PREMIER ONE HOLDINGS, INC., A
                NEVADA CORPORATION,
                Respondent.

                                        ORDER OF AFFIRMANCE
                             This is an appeal from a district court summary judgment in a
                quiet title action. Eighth Judicial District Court, Clark County; Richard
                Scotti, Judge.
                             The district court granted summary judgment in favor of
                respondent, reasoning that this court's opinion in SFR Investments Pool 1,
                LLC v. U.S. Bank, N.A.,     130 Nev., Adv. Op. 75, 334 P.3d 408 (2014),
                upheld the constitutionality of NRS Chapter 116's notice and lien
                foreclosure scheme. On appeal, appellant first contends that the SFR
                Investments opinion left this issue unresolved and that NRS Chapter 116's
                scheme is facially unconstitutional. Having reviewed the record, we
                conclude that appellant did not adequately raise this argument in district
                court. We therefore decline to consider it in the first instance on appeal.
                See Old Aztec Mine, Inc. v. Brown,     97 Nev. 49, 52, 623 P.2d 981, 983
                (1981).
                             Appellant next contends that the district court abused its
SUPREME COURT   discretion in denying its request for a continuance under NRCP 56(f).         See
        OF
     NEVADA
                Choy v. Ameristar Casinos, Inc., 127 Nev. 870, 872, 265 P.3d 698, 700
(0) 1947A
                                                                                             - ItiS7
                (2011) (recognizing that a district court has the discretion to grant or deny
                a continuance of a motion for summary judgment to allow further
                discovery). We conclude that the district court was within its discretion in
                denying appellant's request, as the declaration provided in support of its
                request stated without elaboration that appellant needed to conduct
                discovery on the general issues of 'notice,' tender, compliance of NRS 116,
                and the amount of the HOA lien." This statement failed to specify what
                discovery appellant needed to undertake and what it expected that
                discovery to yield that would generate genuine issues of material fact to
                defeat summary judgment.       See NRCP 56(f) ("Should it appear from the
                affidavits of a party opposing the motion that the party cannot for reasons
                stated present by affidavit facts essential to justify the party's opposition,
                the court. . . may order a continuance. . . ."); Francis v. Wynn Las Vegas,
                LLC, 127 Nev. 657, 669, 262 P.3d 705, 714 (2011) ("A motion for a
                continuance under NRCP 56(f) is appropriate only when the movant
                expresses how further discovery will lead to the creation of a genuine issue
                of material fact." (quotation and alteration omitted)). The district court
                was therefore within its discretion to deny appellant's request for a
                continuance. Choy, 127 Nev. at 872, 265 P.3d at 700. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                          zt
                                                            Hardesty


                                                                                           J.
                                                            Saitta


                                                                  Ackmdke
SUPREME COURT                                               Pickering
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. Richard Scotti, District Judge
                      John Walter Boyer, Settlement Judge
                      Snell & Wilmer, LLP/Tucson
                      Snell & Wilmer, LLP/Las Vegas
                      Hong & Hong
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   3